Citation Nr: 0930266	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-33 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
adjustment disorder, from the initial grant of service 
connection.  

2.  Entitlement to an evaluation in excess of 30 percent for 
septal deviation, status post septoplasty and allergic 
rhinitis, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 decision by 
the RO which, in part, denied service connection for 
bilateral pes planus and a right eye disability and granted 
service connection for adjustment disorder and septal 
deviation, each rated 30 percent disabling; effective from 
August 1, 2006, the date of claim.  38 U.S.C.A. 
§ 3.400(b)(2).  

In March 2007, the Board promulgated a decision which denied 
service connection for bilateral pes planus and a right eye 
disability and initial evaluations in excess of 30 percent 
for adjustment disorder and septal deviation.  

The issues of initial evaluations for adjustment disorder and 
septal deviation, status post septoplasty and allergic 
rhinitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On March 26, 2009, the Board issued a decision denying, 
in part, entitlement to initial evaluations in excess of 30 
percent for adjustment disorder and septal deviation, status 
post septoplasty and allergic rhinitis.  

2.  VA evidence relevant to the appeal decided in the March 
26, 2009 Board decision was constructively before the Board 
but not addressed in the Board decision.  




CONCLUSION OF LAW

The criteria for vacating, in part, the March 26, 2009 Board 
decision concerning the issues of initial evaluations for 
adjustment disorder and septal deviation, status post 
septoplasty and allergic rhinitis are met.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2008).  

In this case, during the pendency of the appeal from the 
February 2007 RO decision, the Veteran, unbeknownst to the 
Board, filed an additional claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU) at the RO.  The Veteran was examined 
by VA in January 2009 in connection with the TDIU claim, 
which included psychiatric and general examinations of his 
service-connected disabilities.  However, the RO did not 
forward the examination reports to the Board until July 2009.  
Thus, the examination findings were not considered in the 
March 2009 Board decision.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  See also Dunn v. West, 11 Vet. App. 462, 
466- 67 (1998).  

As the Board's March 26, 2009 decision was not based on all 
available evidence, due process requires that decision with 
respect to the claims for initial evaluations for adjustment 
disorder and septal deviation to be vacated so that the Board 
may readjudicate the claims.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).  The Board will consider the merits of 
the appeal only after completion of action directed in the 
remand that follows this vacatur.  


ORDER

The part of the Board's decision of March 26, 2009 that 
addressed entitlement to initial evaluations in excess of 30 
percent for adjustment disorder and septal deviation, status 
post septoplasty and allergic rhinitis, is hereby vacated.  


REMAND

As discussed above, because potentially relevant evidence 
concerning the claims for initial evaluations in excess of 30 
percent for adjustment disorder and deviated septum, status 
post septoplasty and allergic rhinitis, have not been 
considered by the RO, additional development of the Veteran's 
appeal must be undertaken.  As the appeal must be remanded on 
other grounds, appropriate steps should be taken to ensure 
that all outstanding medical records for treatment of the 
Veteran's service-connected adjustment disorder and septal 
deviation with allergic rhinitis since May 2008, have been 
obtained and associated with the claims file.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2008).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The RO should undertaken all 
appropriate steps to obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his 
adjustment disorder and deviated septum 
with allergic rhinitis from May 2008 to 
the present.  After the Veteran has 
signed the appropriate releases, all 
treatment records not already in the file 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  

2.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).  




		
	J. Connolly Jevtich
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


